The defendant in error was Relator in the Court below and he procured alternative writ of mandamus commanding the plaintiff in error to show cause why certain funds when held by the respondents should not be delivered to him in payment of the principal sum of three defaulted bonds of a series of street improvement bonds. It was alleged that there was enough mony in the street improvement bond fund with which to pay these bonds. The respondents made return in effect alleging that there was sufficient money in the fund, but that it was a trust fund; that there were other outstanding past due bonds in default and that there was not sufficient money in the fund to pay all past due bonds; that the fund accrued from a special assessment levied on the benefitted property affected by the improvement for which the bonds were issued.
It was contended that this was a special trust fund and that the respondents should not be compelled to pay the relators bonds in full while other bonds were in default and the fund was not sufficient to pay all. This contention is bottomed on the fact that in the bonds it was stated: "that special assessments against the property especially benefitted *Page 309 
by said improvements equal in value to said bond had been set aside as a trust fund for the payment of principal and interest of said bond"; and that this recitation in the bond was based upon a resolution duly adopted by the municipal authorities in which the said fund was declared to be set aside as a trust fund for the payment of the bonds.
It is contended that this provision of the resolution, and the inclusion thereof in the bond, give to this fund a different status than that which it would otherwise have held. With this we cannot agree. These recitals constitute only a statement of that status which the law applied to the fund without such statement. In other words, the declaration in the bonds and in the resolution that the fund was, and is, a trust fund gave it no different status than that which it would have had without such statement.
Therefore, it follows that the demurrer to the return was properly sustained and the peremptory writ was properly issued on authority of the opinion and judgment in the cases of Stateex rel. Gillespie v. Carlton, et al., 103 Fla. 801, 138 So. 612; State ex rel. DuPont Ball, Inc. v. Livingston, Mayor, etal., 104 Fla. 33, 139 So. 360; State ex rel. National Discount Corporation v. Livingston, Mayor, et al., 103 Fla. 841,139 So. 364; State ex rel. New York Life Insurance Co. v. Curry,104 Fla. 242, 139 So. 891, and State ex rel. Rempsen v. Smith, Mayor, 105 Fla. 368, 141 So. 318, and cases there cited.
The judgment should be affirmed and it is so ordered.
Affirmed.
DAVIS, C. J. and WHITFIELD, TERRELL and BUFORD, J. J., concur.
ELLIS and BROWN, J. J., dissent.